On petition for writ of certiorari to the Circuit Court of Appeals for the Ninth Circuit.

Per Curiam:

The motion for leave to file a second petition for rehearing is granted. The second petition for rehearing is granted. The order denying certiorari, 314 U. S. 675, is vacated, and the petition for writ of certiorari is granted. The motion for leave to proceed in forma pauperis is also granted. In view of the conflict of views which has arisen among the judges of the Ninth Circuit with respect to the decision in this case (see Robinson v. Johnston, 118 F. 2d 998, 1001, and Crockett v. United States, 125 F. 2d 547, 548, 549), and in view of this Court’s decision in Waley v. Johnston, ante, p. 101, re*650versing 124 F. 2d 587, the judgment is vacated, and the case is remanded to the Circuit Court of Appeals for further proceedings, including leave to petitioner to apply for a hearing before the court en banc. See Textile Mills Corp. v. Commissioner, 314 U. S. 326.
Thomas Henry Robinson, Jr., pro se. Solicitor General Fahy, Assistant Attorney General Berge, and Mr. W. Marvin Smith for respondent.